DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment after non-final and remarks filed on 01/06/2021. Currently, claims 1-20 are pending.

	Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tharumalingam (Publication No. U.S. 2016/0307957 A1) in view of Shizuno (Publication No. U.S. 2010/0117175 A1).
Regarding claim 17, Tharumalingham discloses in Figs. 3, 6-6f and 7 a method, comprising: forming conductive bumps (342) on a second surface of the ambient light sensor wafer (step e), the second surface being opposite to the first surface. Tharumalingham does not disclose forming trenches in an ambient light sensor wafer, the trenches positioned between neighboring light sensors that form respective first portions of a first surface of the ambient light sensor wafer; forming a light shielding layer in the trenches and on second portions of the first surface of the ambient light 
Regarding claim 18, Tharumalingham discloses a method comprising backgrinding the ambient light sensor wafer to form the second surface prior to forming the conductive bumps (paragraph 0079, lines 6-9). 
Regarding claim 19 Tharumalingham discloses a method forming the light shielding layer in the trenches and on second portions of the first surface of the ambient light sensor wafer includes performing a transfer mold process (paragraph 0066) to form the light shielding layer. 
Regarding claim 20, Tharumalingham discloses a method forming the light shielding layer includes forming an epoxy molding compound in the trenches and on second portions of the first surface of the ambient light sensor wafer (paragraph 0066).

Allowable Subject Matter
5.	Claims 1-16 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art fails to disclose or make obvious an ambient light sensor package comprising, in addition to the other recited features of the claim, “one or more conductive bumps on the second surface of the ambient light sensor die; and a light shielding layer on at least the first surface and the second surface of the ambient light sensor die.”
Regarding claim 9, the prior art fails to disclose or make obvious a method comprising, in addition to the other recited features of the claim, “covering exposed portions of the ambient light sensor assemblies in the mold cavity with a light shielding layer on at least the first surface and the second surface of the ambient light sensor die.”
Response to Arguments
7.	Applicant’s arguments provided to the Applicant-Initiated Interview dated 01/11/2021, with respect to the rejection of claim 1-2, 7, 9-11 and 13-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tharumalingam (Publication No. U.S. 2016/0307957 A1) and Shizuno (Publication No. U.S. 2010/0117175 A1).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weng (Publication No. U.S. 2017/0186886 A1) discloses a sensor and method for fabricating the same.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/GEORGIA Y EPPS/           Supervisory Patent Examiner, Art Unit 2878